Title: To James Madison from William Taber and Others, 30 March 1815 (Abstract)
From: Taber, William
To: Madison, James


                    § From William Taber and Others. 30 March 1815, Albany. “Mr. Ferguson having been appointed Mayor of the city of NewYork, it is supposed he will resign the office of Naval officer which he now holds in that city. In that event we the undersigned members of the Senate and Assembly of the Legislature of this State earnestly solicit that Samuel Hawkins Esquire be appointed his successor.”
                